590 F.3d 766 (2009)
In re COMPLAINT OF JUDICIAL MISCONDUCT.
Nos. 08-90149, 09-90102, 09-90103, 09-90104.
United States Court of Appeals, Ninth Circuit.
December 22, 2009.
Before: PROCTER HUG, JR., SIDNEY R. THOMAS, M. MARGARET McKEOWN, RONALD M. GOULD and JOHNNIE B. RAWLINSON, Circuit Judges, AUDREY B. COLLINS, IRMA E. GONZALEZ, and ROGER L. HUNT, Chief District Judges, and TERRY J. HATTER, JR. and ROBERT H. WHALEY, District Judges.

ORDER
Pursuant to Article V of the Rules for Judicial-Conduct and Judicial-Disability Proceedings under 28 U.S.C. § 352(c), complainant has filed a petition for review of the order of the Chief Judge, entered on September 23, 2009, dismissing two misconduct complaints filed against four district judges.
We have carefully reviewed the record and the authorities cited by the Chief Judge in his order of dismissal. We conclude there is no basis for overturning the order of dismissal. For the reasons stated by the Chief Judge and based upon the controlling authority cited in support thereof, we affirm.
Further, the September 23, 2009, order required complainant to show cause why he should not be sanctioned for his abuse of the misconduct complaint procedure. Complainant did not adequately respond to the Order to Show Cause.
Complainant has filed numerous misconduct complaints over the last fifteen years, many of which contained abusive language, and all of which have been dismissed because complainant's allegations were conclusory and/or related to the merits of the subject judges' rulings. Pursuant to Rule 10(a) of the Rules for Judicial-Conduct and Judicial-Disability Proceedings, we conclude that complainant's right to file further misconduct complaints should be restricted. We direct the Clerk to enter the following pre-filing review order:

Pre-Filing Review Order
(1) This pre-filing review order shall apply to all misconduct complaints or petitions for review filed by complainant.
(2) Any future misconduct complaint or petition for review filed by complainant shall comply with the requirements of the Rules for Judicial-Conduct and Judicial-Disability Proceedings, and shall contain the sentence "THIS COMPLAINT/PETITION IS FILED SUBJECT TO PRE-FILING REVIEW ORDER Nos. 08-90149, 09-90102, 09-90103 and 09-90104" in capital letters in the caption of the complaint or petition.
(3) If complainant submits a misconduct complaint or petition for review in compliance with this order, the Clerk shall lodge the complaint or petition and accompanying documents. The Clerk shall not file the complaint or petition until complainant's submission is reviewed and a determination is made as to whether it merits further review and should be filed.
(4) This pre-filing review order shall remain in effect until further order of the Judicial Council. Complainant may, no earlier than December 1, 2011, petition the Judicial Council to lift this pre-filing review order, setting forth the reasons why the order should be lifted.
Complainant's failure to comply with this order shall result in any new misconduct complaints or petitions for review being *767 dismissed or not being filed and other sanctions being levied as the Judicial Council may deem appropriate.